Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (i.e., claims 29-32 are drawn to a site-modified protein/peptide amphiphile of general formula (Ia)) in the reply filed on July 7, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species B (i.e., a single and specific site-modified protein amphiphile as bovine serum albumin (BSA) conjugated with 2-pyridine carboxaldehyde (2-PCA) functionalized 6-((4-(1-(1-(4-(octadecyloxy)benzyl)-1H-1,2,3-triazol-4-yl)-2,5,8,11,14,17,20,23-octaoxapentacosan-25-yl)methyl) picolinaldehyde amphiphile probe where bovine serum albumin (BSA) is the MP component, oligo ethylene glycol derivative functionalized with 2-PCA is the SG component, and octadecyloxybenzyl as the HT component) in the reply filed on July 7, 2022, is acknowledged.  Note that the structure of the elected species is BSA conjugated through the N-terminus to compound 8 (instant specification, pg. 27): 

    PNG
    media_image1.png
    105
    611
    media_image1.png
    Greyscale
.
It is noted that election of Species A is unnecessary given that it is associated with Group I, which was not elected. 

Status of Claims
Claims 1-12 were originally filed on December 20, 2019. 
The amendment received on December 20, 2019, canceled claims 1-12; and added new claims 13-32.
Claims 13-32 are currently pending and claims 29 and 31-32 are under consideration as claims 13-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2022.

Priority
The present application claims priority under 119(a)-(d) to Indian Application No. 201821023023 filed on December 20, 2018. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Indian Application No. 201821023023, which papers have been placed of record in the file.  Please note that the Indian application is in English and therefore no further action is necessary.
However, please note that the scope of instant claims 29 and 31-32 have an effective priority date of December 20, 2019 (i.e., the filing date of the instant application) because the scope of independent claim 29 encompasses subject matter that is not supported by the aforementioned priority document.  MPEP 2163.05 states, to comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  It is noted that the HT being a hydrophilic tail comprising a benzyl ether dendrimer with an alkyl chain is not expressly, implicitly, or inherently supported in the priority document.  Rather, the priority document supports where the tail is a hydrophobic tail comprising a benzyl ether dendrimer with an alkyl chain (See ‘023 specification, pg. 4, 5th paragraph, step (iii); pg. 5, 1st and 5th paragraph, step (iii); pg. 6, Scheme 1 and 5th paragraph; pg. 7, Scheme 2).  Moreover, it is noted that a benzyl ether dendrimer with an alkyl chain is hydrophobic in nature, and in particular, the elected HT, i.e., octadecyloxybenzyl.  As such, the depiction of the decyloxybenzyl in Scheme 2 cannot implicitly or inherently support the tail being hydrophilic.  Therefore, the effective filing date of the instant application is December 20, 2019.
	
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on April 21, 2020, is being considered by the examiner. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “configured to” in claim 29.  More specifically, the oligo ethylene glycol derivative is functionalized with 2-PCA or a thiol-reactive maleimide group in order to react with the N-terminus or a free thiol group of MP in claim 29. 
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 29 is objected to because of the following informalities:  claim 29 recites “with an N-terminus…of MP”.  It is respectfully requested that claim 29 recites, “with the N-terminus…of MP” in order to be grammatically correct given that the MP only has one N-terminus.  Appropriate correction is required.
  
Claim 31 is objected to because of the following informalities:  claim 31 recites the following: 
“i. …. ii. …. iii. ….” However, pursuant to MPEP 608.01(m), “[p]eriods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).”  As such, it is respectfully requested that claim 31 recite each option without the period, e.g., “(i)” or “i)”.  Appropriate correction is required.
“picolin aldehyde amphibilic probe” in lines 4 and 7, “picolinaldehydeamphibilic probe” in line 10, “picolinaldehyde amphibilic probe” in line 13, and “-dioneamphibilic probe” in line 16.  It is respectfully requested that claim 31 recites, “picolin aldehyde amphiphilic probe” in order to be correctly spelled and be consistent for each instance.  Appropriate correction is required.
“GPF” in line 11.  It is respectfully requested that claim 31 recites “GFP” in order to be spelled correctly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 is drawn to a site-modified protein/peptide amphiphile of general formula (Ia) MP-SG-HT where MP is a modified protein such as BSA, SG is a functionalized hydrophilic spacer group such as an oligo ethylene glycol functionalized with 2-PCA, and HT is a hydrophilic tail that comprises a benzyl ether dendrimer with an alkyl chain such as octadecyloxybenzyl.  It is unclear how a hydrophilic tail comprises a hydrophobic component as the only required component, i.e., a benzyl ether dendrimer with an alkyl chain such as an octadecyloxybenzyl.  Although a benzyl ether dendrimer with an alkyl chain such as an octadecyloxybenzyl inherently is a hydrophobic component thereby constituting where the site-modified protein/peptide is an amphiphile, there is no indication how a benzyl ether dendrimer with an alkyl chain such as an octadecyloxybenzyl constitutes a hydrophilic tail.  It is noted that the instant specification does not define the terms amphiphile or hydrophilic.  As such, the plain and ordinary meaning of the term applies.  An amphiphile is a molecule having both hydrophobic (nonpolar) and hydrophilic (polar regions) (See “Illustrated Glossary of Organic Chemistry”, available online at http://www.chem.ucla.edu/~harding/IGOC/A/amphiphilic.html, 1 page (accessed on 10/12/22)).  Thus, the claimed amphiphile must have at least one hydrophilic region/component and at least one hydrophobic region/component.  A hydrophilic molecule is defined as a molecule or substance that is attracted to water whereas a hydrophobic molecule is one that repels water (See “Hydrophilic”, Biology Dictionary, available online at https://biologydictionary.net/hydrophilic/, 4 pages (2017) at pg. 1, 1st paragraph).  However, a benzyl ether dendrimer with an alkyl chain such as an octadecyloxybenzyl is hydrophobic in nature.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds with respect to how the tail that comprises a benzyl ether dendrimer with an alkyl chain such as an octadecyloxybenzyl is a hydrophilic tail.  
Please note that the Examiner is interpreting the scope of claim 29 such that HT is a hydrophobic tail that comprises a benzyl ether dendrimer with an alkyl chain such as an octadecyloxybenzyl in order to advance prosecution.  Such interpretation is supported by the instant specification, which teaches in Formula (I) on pgs. 5, 7, 10 that the tail is hydrophobic, and where the hydrophobic tail comprises benzyl ether dendrimers with varying alkyl chains on pg. 8, 1st paragraph and pg. 11, 2nd paragraph.  
Also please note that claims 31-32 are rejected because they are dependent upon a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Britto et al. US Publication No. 2017/0231260 A1 published on August 17, 2017 (cited in in the IDS received on 4/21/20) in view of MacDonald, et al., Nat. Chem. Biol. 11:326-334 (2015) (cited in in the IDS received on 4/21/20), alone or as evidenced by, “Illustrated Glossary of Organic Chemistry”, available online at http://www.chem.ucla.edu/~harding/IGOC/A/amphiphilic.html, 1 page (accessed on 10/12/22) (hereinafter referred to as the “UCLA reference”).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 29 and 31, with respect to a site-modified protein amphiphile of general formula (Ia): MP-SG-HT where MP is a modified protein such as proteases or subtilisin, SG is an oligo ethylene glycol derivative configured to react with the N-terminus of the MP by being functionalized with 2-PCA, and HT is linked to GS and comprises a benzylether dendrimer with an alkyl chain as recited in instant claim 29; with respect to a site-modified protein amphiphile of (ii) as recited in instant claim 31:
	Britto et al. teaches hydrophobin mimics of formula I for use in bio-nanotechnology comprising 

    PNG
    media_image2.png
    153
    370
    media_image2.png
    Greyscale

(See Britto specification, paragraph [0017], [0060]).  The hydrophilic protein head group (A) (i.e., same as instant modified protein, MP, component) is selected from serine proteases, cysteine proteases, aspartic proteases, metalloproteases such as trypsin, chymotrypsin, subtilisin, proteinase K and the like with a length of up to 500 amino acids; the hydrophilic spacer (B) (i.e., same as instant functionalized hydrophilic spacer group (SG) component) comprises a phosphonate ester of oligoethylene glycol where “n” is an integer from 1 to 30 thereby constituting an oligo ethylene derivative as recited in instant claim 29; 1T or 2T or 3T hydrophobic tail (C) (i.e., same as instant HT component) wherein R represents C4-C30 (un)substituted or substituted straight, branched, cyclic or acyclic aliphatic, aromatic or alkyl phenyl moieties thereby constituting a benzyl ether dendrimer with an alkyl chain as recited in instant claim 29, and wherein the protein head group, linker, and tail can be systematically changed one at a time (See Britto specification, paragraph [0017], [0060]).  Furthermore, a specific embodiment of a hydrophobin mimic is as depicted in Scheme 9:

    PNG
    media_image3.png
    79
    300
    media_image3.png
    Greyscale

where the MP is trypsin (i.e., a protease), the SG is an oligo ethylene glycol functionalized as a oligo ethylene glycol derivative, and the HT is a benzyl ether dendrimer with an alkyl chain.  Plus, when comparing the mimic of Scheme 9 with the elected amphiphile (See structural depiction above), the MP component is encompassed as the instantly claimed MP component, the only difference between the oligo ethylene glycol derivative of Britto’s Scheme 9 and the instantly claimed SG component is the functionalization of the oligo ethylene glycol with 2-PCA instead of a phosphonate ester, and the HT component is encompassed as the instantly claimed HT component where HT is linked to SG as recited in instant claim 29.  
Regarding claim 31, it is noted that Britto et al. teaches that the MP can be chymotrypsin as discussed supra, and the SG contains the oligo ethylene glycol derivative.  Although the specific embodiment utilizes a decyloxybenzyl moiety instead of an octadecyloxybenzyl moiety, the teachings of Britto et al. teach that the number of carbons atoms of the alkyl chain range from 4 to 30 carbons.  Pursuant to MPEP 2144.09(II), [c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.) (emphasis added).  Thus, an ordinary skilled artisan would have a reasonable expectation that a HT component comprising octadecyloxybenzyl moiety instead of a decyloxybenzyl moiety would possess similar properties.  Therefore, the only difference between the Britto’s amphiphile and the amphiphile of instant claims 29 and 31(ii), is where the oligo ethylene glycol derivative is functionalized with 2-PCA instead of a phosphonate ester.  
Moreover, Britto et al. teaches that the hydrophobin mimics are designed to possess facially amphiphilic character similar to natural hydrophobins (See Britto specification, paragraph [0058], [0098]).  Thus, the mimic taught by Britto et al. is an amphiphile because the structure contains hydrophobic and hydrophilic components as evidenced by the UCLA reference at pg. 1.  
	With respect to where the oligo ethylene glycol is functionalized with 2-PCA instead of a phosphonate ester to react with the N-terminus and where the MP is BSA, Britto et al. teaches that each component of the mimic can be changed (See Britto specification, paragraph [0017], [0057]).  Britto et al. also teaches that the ability to change protein head group, linker length and hydrophobic tail of hydrophobin mimics of formula I provides an opportunity to make supramolecular protein assembly of defined shape and size (See Britto specification, paragraph [0057]).  The modular synthetic strategy allows easy interchange of core structural units of molecular design to create a library of hybrid biomacromolecules with very rich structural variants (See Britto specification, paragraph [0057]).  Furthermore, as depicted supra, it is noted that the MP component of Britto et al. is conjugated to the SG through a hydroxyl group, e.g., C-terminus or a hydroxyl side chain.  
	MacDonald et al. teaches an N-terminal modification reaction for use on a very wide range of peptides and proteins (See MacDonald article, pg. 326, col. 2, 2nd paragraph).  This reaction features mild reaction conditions, excellent site specificity, promising scale-up potential and no inherent requirement for genetic engineering (See MacDonald article, pg. 326, col. 2, 2nd paragraph).  MacDonald et al. teaches that several aldehyde substrates formed 1:1 condensation products with the peptides where 2-PCA formed such a product in high yields when reacted with angiotensin I (See MacDonald article, pg. 326, col. 2, last paragraph; Fig. 1a,b).  The 2-PCA method is specific to the N-terminus because of the increased availability of deprotonated alpha-amino groups and the required nucleophilic attack of the neighboring amide nitrogen of the protein backbone on the initially formed N-terminal imine (See MacDonald article, pg. 330, col. 2, last paragraph).  In addition to 2-PCA, MacDonald et al. demonstrates that 2-PCA derivatives such as the derivative depicted in Figure 2a (hereinafter referred to as “derivative 1”), reacts with commercially available NHS esters thereby providing convenient access to a diverse set of site-specific labeling agents (See MacDonald article, pg. 328, col. 1, last paragraph; Figure 2a).  These results demonstrate that this process could reliably be translated to the convenient site-specific attachment of many additional synthetic compounds to biomolecules (See MacDonald article, pg. 328, col. 2, 1st paragraph; Figure 2a).  Moreover, MacDonald et al. found that this 2-PCA driven N-terminal modification protocol to be applicable to a remarkably broad set of protein substrates including enzymes such as aldoase, triose phosphate isomerase, lysozyme, creatine phosphokinase, and asparaginase, BSA, and GFP  (See MacDonald article, pg. 328, col. 2, last paragraph to pg. 329, col. 1, 1st paragraph; Figure 3).  Therefore, the teachings of MacDonald et al. suggest that a N-terminal modification that utilizes 2-PCA and derivatives thereof such as derivative 1 allows for mild reaction conditions, excellent site specificity, promising scale-up potential, no inherent requirement for genetic engineering, and can be used on a wide variety of proteins and peptides including enzymes, GFP, and BSA.  

	For claim 32, with respect to a composition comprising the site-modified protein amphiphile and a pharmaceutical excipient:
	Britto et al. teaches a composition comprising hydrophobin mimics of formula (I) with the particle size in the range of 1-10 nm along with at least one component selected from a surfactant, an acid, a base, a buffer system, an inorganic particle, a UV absorber, and other acceptable excipients (See Britto specification, paragraph [0103]).  Thus, the teachings of Britto et al. satisfy the claim limitations as recited in instant claim 32.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Britto et al. does not expressly teach where the MP is BSA and the SG is an oligo ethylene glycol derivative functionalized with 2-PCA as recited in instant claims 29 and 31.  However, the teachings of MacDonald et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the MP is BSA and the SG is an oligo ethylene glycol derivative functionalized with 2-PCA as recited in instant claims 29 and 31, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Britto et al. and substitute BSA as the MP component, and functionalize oligo ethylene glycol with the 2-PCA derivative 1 instead of the phosphonate ester as the SG component where the SG component is conjugated to the MP component through the N-terminus of the MP component thereby allowing for mild reaction conditions, excellent site specificity, promising scale-up potential, and no inherent requirement for genetic engineering.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a N-terminal modification that utilizes 2-PCA and derivatives thereof such as derivative 1 was known to allow for mild reaction conditions, excellent site specificity, promising scale-up potential, no inherent requirement for genetic engineering, and was known to be used on a wide variety of proteins and peptides including enzymes, GFP, and BSA as taught by MacDonald et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that each component of the hydrophobin mimic of Britto et al. can be changed thereby providing an opportunity to make supramolecular protein assembly of defined shape and size, and therefore, substituting BSA as the MP component and functionalizing oligo ethylene glycol with the 2-PCA derivative 1 instead of the phosphonate ester as the SG component where the SG component is conjugated to the MP component through the N-terminus of the MP component would support the allowance for mild reaction conditions, excellent site specificity, promising scale-up potential, and no inherent requirement for genetic engineering by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654